833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley NELSON, Petitioner-Appellant,v.H. Gary WELLS, Superintendent of Muskegon CorrectionalFacility, Respondent- Appellee.
No. 87-1568.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Detroit, Michigan judge found the petitioner guilty of first degree felony murder and sentenced him to life imprisonment.  The petitioner exhausted his state remedies.  He raised six issues in the district court:  a prior acts issue, an expert testimony issue, an issue concerning the reasonable doubt standard, an issue concerning a possible lesser included offense, an issue concerning the appeal by the prosecution of the new trial order, and an ineffective assistance of counsel issue.  The district court considered each of these issues and found them to be without merit.  After an examination of the record, we agree with the conclusions of the district court for the reasons stated in the magistrate's report and the district court's opinion.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.